         Case 3:18-cv-01477-JR        Document 111        Filed 08/10/20     Page 1 of 9




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON

KELLY CAHILL, SARAH JOHNSTON,                                                    3:18-cv-1477-JR
LINDSAY ELIZABETH, and HEATHER
HENDER, individually and on behalf of others
similarly situated,                                                                       ORDER

                                       Plaintiffs,

                       v.

NIKE, INC., an Oregon Corporation,

                                      Defendant.

RUSSO, Magistrate Judge:

       Named plaintiffs Kelly Cahill, Sara Johnston, Lindsay Elizabeth, and Heather Hender

bring this putative class and collective action alleging that defendant Nike systematically

discriminates against them and other similarly situated women at Nike headquarters regarding

salary and promotions. Several additional plaintiffs have filed consents to join this action.

       In October, the Court addressed plaintiffs’ request to compel (1) documents related to

Nike’s public statements about sex discrimination allegations raised in this action; (2) complaints


Page 1 - ORDER
           Case 3:18-cv-01477-JR      Document 111       Filed 08/10/20     Page 2 of 9




of sex discrimination made by putative class members to Nike and Nike’s responses, if any; (3)

three former high-level Nike executives who plaintiffs have specifically alleged contributed to or

participated in sex discrimination; and (4) applicable insurance policies. The Court ordered as

follows:

       After considering the parties' comprehensive briefing and oral argument on
       October 30, 2019, plaintiffs' September 27, 2019 letter request to the Court to
       compel precertification discovery is Granted in Part and Denied in Part as follows:
       1) With respect to Nike's Public Statements on Discrimination (RFPs 39-43 and
       47), Nike shall produce the statements themselves and the motion is denied with
       respect to any further documentation regarding the public statements. However, to
       the extent not already produced, Nike shall produce any uniform policies it
       maintained during the relevant time periods regarding hiring, firing, pay,
       promotions, and compensation systems; 2) With respect to documents concerning
       sex discrimination, harassment, and hostile work environment complaints (RFPs
       27, 29, and 45-46), the motion is granted regarding any such complaints made by
       any named plaintiff or those putative plaintiffs who have already consented to join
       and any other complainants to the extent such complaints involve compensation,
       promotion, or performance reviews and specific complaints that male colleagues
       received favorable treatment in those areas for the same work; 3) With respect to
       the personnel records of former Nike executives Trevor Edwards, Daniel Tawiah,
       and David Ayre (RFPs 34-38), the motion is granted to the extent the records
       contain complaints of sexual harassment/discrimination linked to policies of
       pay/promotions and job duties either by the named executives themselves or
       regarding actions these executives may have taken to condone pay/promotion and
       job duty discrimination decisions of lower level managers; and 4) With respect to
       insurance policies (RFP 51) the motion is denied. All production pursuant to this
       motion is subject to the Protective Order (82) entered in this case on June 17,
       2019, as relevant and necessary.

Order (#89).

       On June 30, 2020, plaintiffs submitted a letter to the Court regarding alleged deficiencies

in Nike’s response to the October Order.

       Specifically, plaintiffs seek an order compelling Nike to:

       (1) produce documents responsive to certain RFPs that seek documents concerning


Page 2 - ORDER
         Case 3:18-cv-01477-JR         Document 111       Filed 08/10/20     Page 3 of 9




Nike’s retention policies and systems Nike uses to store, locate, and create potentially relevant

documents and data (RFPs 2-3 and 32);

        (2) provide declarations detailing the nature of Nike’s inquiry to locate responsive

documents; and

        (3) provide a declaration identifying the documents produced that are responsive to each

of the Order’s subparts 1-3 compelling discovery.

        The Court has reviewed the parties’ nearly 100 pages of briefing on these issues. The

request to compel and plaintiffs’ individual requests are granted and denied as follows:

A.      Policies Regarding Salaries

        1.      Prior Salary History

        Plaintiffs assert Nike has failed to produce policies regarding the collection and/or use of

prior compensation history prior to August 24, 2017. Nike states it has not located any policy

concerning the collection and use of prior compensation history.

        Nike shall make one final attempt at locating any such policies and if such records exist

produce them to plaintiffs. If Nike reports that no such records exist, the Court will accept Nike’s

representation on this issue.

        2.      Policies Regarding Pay Ranges and Market Zones

        Plaintiffs argue Nike has failed to produce its policies regarding pay ranges or market

zones, including the jobs linked to the pay ranges or market zones. To the extent Nike has not

produced the actual guidelines rather than general statements or overviews, it shall provide such

policies to plaintiffs.



Page 3 - ORDER
          Case 3:18-cv-01477-JR       Document 111       Filed 08/10/20     Page 4 of 9




        3.       Salary Increases at Promotion or During Employee Annual Review

        Plaintiffs assert Nike has failed to produce policies regarding its “performance rating

guidelines” used to make salary increase determinations during the annual review applicable

before 2018. Nike shall produce these documents to plaintiffs.

B.      Policies Regarding Bonus and Equity Awards

        1.       Annual Bonuses

        Plaintiffs argue Nike had 18 Performance Sharing Plan (PSP) plans until fiscal year 2018

and 11 PSP plans in fiscal year 2018 but has failed to produce any policies for the pre-2018

period created for decision-makers to use.      To the extent Nike has responsive documents,

beyond brochures, that specifically detail the PSP used by policymakers, it shall provide them to

plaintiffs.

        2.       Bonus Awards

        Plaintiffs contend it has received documents indicating Nike has paid bonuses two times

per year, but Nike has failed to produce polices regarding twice yearly bonuses prior to 2018

including how those bonuses were determined. Nike shall produce these documents to plaintiffs

if they exist.

        3.       Equity Awards

        Plaintiffs argue Nike makes equity awards to some employees (those in the E band or

higher) but has failed to produce policies for calculating and determining the awards. To the

extent Nike has documents regarding these policies it shall produce them to plaintiffs.



Page 4 - ORDER
         Case 3:18-cv-01477-JR        Document 111       Filed 08/10/20     Page 5 of 9




       4.      Budgets Used for Compensation

       Plaintiffs assert Nike’s Budgeting system for finalizing salary increases adversely impacts

women and that Nike has failed to produce polices for creating or applying budgets to

compensation determinations prior to 2018. To the extent Nike has such documents it shall

produce them to plaintiffs.

C.     Promotions

       Plaintiffs note that Nike eliminated a promotion policy called “preferred candidate” in

2019. Since at least 2010, Nike has had a promotion policy called “Excelerate” for senior director

level employees to prepare them for the next level of leadership. However, Nike has failed to

produce such policies from before 2019. Nike shall make another attempt at locating such

documents and to the extent they exist, it shall produce the “preferred candidate” policy to

plaintiffs. To the extent Nike has documents concerning the “Excelerate” policy, those should

be produced.

D.     Job Architecture and Job Groupings

       1.      Job Architecture

       Plaintiffs argue Nike has not produced any polices regarding job architecture from before

2019 or the elements and factors used to create or modify the job architecture, how the elements

and factors are applied, or each of the ways the job architecture affected compensation or

promotions.

       To the extent there are more responsive documents to this request, i.e., those that define

each job grouping, the elements and factors used to create or modify the job architecture, and



Page 5 - ORDER
         Case 3:18-cv-01477-JR            Document 111    Filed 08/10/20     Page 6 of 9




how the elements and factors are applied, those should be produced.

        2.      Job Groupings, Job Codes, Band Level, and Job Level

        Plaintiffs argue Nike has policies related to the determination of whether employees are

in the correct job code, salary, and band but has failed to produce policies showing which job

codes apply to which pay ranges. Plaintiffs also assert Nike did not produce policies that used

job codes as a starting point to assess key talent, career paths and organization size and shape, or

the polices for determining whether employees are in the correct job code/band/level.            In

addition, plaintiffs assert Nike has not produced job function policies from before 2019 reflecting

how it grouped work of similar characteristics or skills into a job function. Plaintiffs similarly

assert Nike has not produced policies, prior to 2018, regarding band and job levels, i.e., how it

organizes jobs into bands and levels, including how Nike uses surveys to create job levels, what

surveys are used, and how the job levels ensure Nike’s pay programs are both competitive and

equitable as well as leveling criteria.

        Nike appears to have failed to produce policies describing job codes and how they

establish pay ranges and assess career paths, or how it grouped jobs, etc. If they exist, they shall

be produced.

E.      Policies Regarding Workplace Complaints

        Plaintiffs assert that within the “toolkit” used by Nike for workplace complaint

investigations is a document called “Internal Investigation Guidance,” and that Nike has not

produced any version of the document.          Plaintiffs also assert Nike has not produced any

pre-2019 versions of its Employee Relations Investigations Playbook. Additionally, plaintiffs



Page 6 - ORDER
         Case 3:18-cv-01477-JR         Document 111       Filed 08/10/20     Page 7 of 9




state Nike has not produced any complete pre-2018 version of its “Matter of Respect” policy (the

anti-harassment and anti-discrimination policy).

        To the extent any further documents exist responsive to this request, Nike shall produce

them.

F.      Documents Concerning Workplace Complaints

        1.     Complaints from Named and Opt-In Plaintiffs

        Plaintiffs believe Nike has failed to produce documents regarding workplace complaints

beyond a few made by opt-in plaintiffs before 2018.

        Nike has withheld some documents and now assert that attorney-client and work product

privilege prevents disclosure. There is no privilege log yet. The Court declines to rule on any

attorney-client or work product privileges at this time; the request is denied without prejudice

allowing the parties further opportunity to meet and confer on this issue.

        2.     Complaints from Female Vice-President

        Plaintiffs argue documents produced concerning a workplace complaint from then-current

Nike Vice-President, Nikki Neuburger, make clear that Nike is withholding documents.

        This request is denied without prejudice so that the parties can further meet and confer

regarding whether the Neuburger complaint documents actually contain complaints about sexual

harassment.

        3.     Investigative Reports

        Plaintiffs contend that Nike has not produced investigation reports for almost all

workplace complaints despite alleged policies requiring extensive documentation.



Page 7 - ORDER
         Case 3:18-cv-01477-JR        Document 111        Filed 08/10/20    Page 8 of 9




       To the extent Nike has any further investigation reports, it shall produce them.

       4.      Pages from the Starfish Survey

       Plaintiffs assert that after completion of the Starfish Survey (survey of female employees

concerning sex discrimination) around March 5, 2018, top managers were forced out, but that

Nike has only produced a few excerpts from the survey and two documents related to the

resulting investigation.

       Nike shall produce the complete survey results.

G.     Documents Concerning Trevor Edwards, Daniel Tawiah, and David Ayre

       Despite the Court’s October Order, plaintiffs assert Nike has produced relatively few

documents concerning Edwards (16 docs) or Ayre (6 docs). To the extent Nike has any further

responsive documents, they shall be produced.

H.     Efforts to Locate Documents

       Plaintiffs ask the Court to compel Nike to provide declarations showing its efforts to

locate responsive documents in response to the Court’s October order. In addition, to minimize

any further discovery issues and unnecessary obstacles, plaintiffs argue Nike should provide a

declaration identifying the documents produced that are responsive to each of the Order’s

subparts (1)-(3) of the Order.

       When the discovery sought is collateral to the relevant issues (i.e., discovery on

discovery), the party seeking the discovery must provide an ‘adequate factual basis’ to justify the

discovery, and the Court must closely scrutinize the request in light of the danger of extending

the already costly and time-consuming discovery process ad infinitum. Winfield v. City of New



Page 8 - ORDER
         Case 3:18-cv-01477-JR          Document 111        Filed 08/10/20      Page 9 of 9




York, 2018 WL 840085, at *3 (S.D.N.Y. Feb. 12, 2018). Defendant has demonstrated a certain

lack of transparency so far in the discovery process and certainly some deficient production.

However, plaintiffs have brought an extensive case and we are only at the precertification stage

which complicates what discovery must be produced at this time. Although discovery has

already consumed a large amount of time and plaintiffs are still seeking documents ordered some

nine months ago, defendant continues its efforts to locate responsive documents. The Court

therefore declines to order Nike to provide further declarations of its efforts at this time.

I.     RFPs 2-3 and 32

       Plaintiffs seek an order compelling responses to RFPs 2-3 and 32. RFP 2 requests

documents that identify the systems Nike used to store and access documents related to its

compensation, promotion, firing, and workplace complaint systems. RFP 3 requests documents

that will assist plaintiffs in understanding Nike’s systems. RFP 32 requests Nike’s policies and

practices related to retaining or deleting its ESI. As noted above, the necessity of discovery on

discovery is premature and may ultimately be unnecessary. The request is denied without

prejudice.

                                           CONCLUSION

       Plaintiffs’ motion to compel (as stated in their letter to the Court dated June 30, 2020) is

granted in part and denied in part as noted above.

       DATED this 10th day of August, 2020.
                                                                  /s/ Jolie A. Russo
                                                       ________________________________
                                                                 JOLIE A. RUSSO
                                                           United States Magistrate Judge




Page 9 - ORDER
